DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 20070291312 A1).
With respect to Claim 1, Kaneko’312 shows an apparatus (Figure 1 computer 10) to generate updated sets of printing parameters for a printing process (abstract), the apparatus comprising a processor (Figure 1 computer 10 described in paragraph [0056] to comprise CPU) to: 
receive initial correspondence data indicating correspondence between a plurality of color values and respective sets of printing parameters (Figure 1 reference image data acquisition module 31 described in paragraphs [0011]-[0013], [0016], [0060] and [0064] to acquire (receive initially) RGB data 15a. RGB data 15a is described in paragraph [0060] as dot matrix data that represents/indicates a correspondence between color gradations of each color component RGB and pixel location (printing parameters)), wherein at least one colorant combination and a respective coefficient is assigned to each of the sets of printing parameters (Paragraphs [0060]-[0064] and paragraph [0071] describes the RGB data 15a to include color gradations. The color system of RGB data 15a utilizes the standard 256 (coefficient) gradation of each color and notes that other coefficients assigned to other sets of printing parameters including JEPG employing YCbCr and CMYK may also be employed); 
assign a weight to each colorant combination in the initial correspondence data based on at least a printing quality criterion (Paragraphs [0062]-[0063] describes the image quality of the printout that is printed is evaluated using various printing quality criterion including: color inconstancy index CII, color matching metameric index MI, color difference evaluation index CDI, image quality evaluation index IQI, graininess index GI, and amount of ink TINK) relating to the colorant combinations within the initial correspondence data (Figure 1 reference color conversion unit 32 comprising profile selector 33 described in paragraphs [0064]-[0067] to select a profile. Each profile comprises particular printing quality criterion are either taken into account (weighted higher) or not taken into account (weighted lower). Paragraph [0066] examples profile 1 GI is taken into account and Tink is not taken into account ); and 
re-assign colorant combinations and respective coefficients to generate updated sets of printing parameters based on the assigned weights (Figure 1 reference output of color conversion unit 32 described in paragraph [0067] wherein when the profile selector 33 selects the profile data and converts/re-assigns RGB data 15a into (generated updated) ink amount data based on the selected profile data (assigned weights)).  
With respect to Claim 2, Kaneko’312 shows an apparatus wherein a weight is assigned to each colorant combination based on a colorant combination characteristic, relating to the initial correspondence data, of each of the colorant combinations (Figure 1 reference profile data. Each profile comprises particular printing quality criterion are either taken into account (weighted higher) or not taken into account (weighted lower). Paragraph [0066] examples profile 1 GI is taken into account and Tink is not taken into account. Paragraph [0067] describes selecting the profile, such that a weight is assigned, to convert the RGB data (initial correspondence data) to new ink amount data. Thereafter, half-tone processing unit 34 generates half-tone data (colorant combination) that represents the color of each pixel (pixel location is a colorant combination characteristic) with fewer gradations based on the selected profile).  
With respect to Claim 3, Kaneko’312 shows an apparatus wherein the colorant combination characteristic of the colorant combinations is the highest area coverage value associated with each colorant combination within the initial correspondence data (Paragraph [0063] describes Tink to regard the amount of ink used. Paragraph [0067] describes the RGB data 15a to be converted into ink amount data so that a spectral reflectance of the image indicated by the inputted RGB data 15a is reproduced. Paragraph [0069] describes producing a profile a spectral printing model converter 100 to convert ink amount data into spectral reflectance of a color patch to be printed according to ink amount data. Figure 9 and paragraphs [0109]-[0111] examples spectral printing model as a Neugebauer model relating spectral reflectance of a particular colored ink covering a surface area. Paragraph [0112] describes the ink area as a non-linear function of the ink discharge from a small amount of ink to a large amount of ink (depicted in figure 10A) thereby describing the profiles of ink data to regard all coverage values including the highest area coverage for each ink color). 
With respect to Claim 4, Kaneko’312 shows an apparatus wherein each colorant combination is assigned a unique weight (Figure 1 reference color conversion unit 32 comprising profile selector 33 described in paragraphs [0064]-[0066] to select a profile. Each profile comprises particular printing quality criterion are either taken into account (weighted higher) or not taken into account (weighted lower). Paragraph [0066] examples profile 1 GI is taken into account and Tink is not taken into account ).  
With respect to Claim 5, Kaneko’312 shows an apparatus wherein: the colorant combinations are represented by Neugebauer Primaries; the sets of printing parameters are represented by Neugebauer Primary area coverage vectors (Figure 9 and paragraphs [0109]-[0111] examples spectral printing model as a Neugebauer model relating spectral reflectance of a particular colored ink covering a surface area).  
With respect to Claim 6, Kaneko’312 shows an apparatus wherein the processor is to generate updated printing parameters in response to a determination that a number of colorant combinations in the initial correspondence data is greater than a predetermined colorant combination limit (Paragraph [0060] describes to change the number of pixels by interpolation as necessary if the number of pixels is too large or small (a limit) on the basis of resolution during printing. The number of pixels is utilized to generate RGB dot matrix data ).  
With respect to Claim 7, Kaneko’312 shows an apparatus wherein the processor is to: identify a set of unique colorant combinations based on the sets of printing parameters (Paragraph [0067] wherein when the profile selector 33 selects the profile data and converts/re-assigns RGB data 15a into ink amount data based on the selected profile data. Thereafter, paragraph [0068] describes the half-tone processing unit 34 to generate/identify for each color the half-tone data that represents the color of each pixel); determine a relative order for each of the unique colorant combinations in the set of unique colorant combinations based on a printing characteristic of each of the unique colorant combinations (Paragraph [0068] describes the print data creation unit 35 to receive the half-tone data, arranged the data in the order to be used by the printer, and successively outputs them to the printer (determined relative order based on a printing characteristic of the printer)).  
With respect to Claim 8, Kaneko’312 shows an apparatus wherein the processor is to identify the set of unique colorant combinations based on the updated sets of printing parameters (Paragraph [0067] wherein when the profile selector 33 selects the profile data and converts/re-assigns RGB data 15a into ink amount data based on the selected profile data. Thereafter (based on the converted/updated data), paragraph [0068] describes the half-tone processing unit 34 to generate/identify for each color the half-tone data that represents the color of each pixel).  
With respect to Claim 9, Kaneko’312 shows an apparatus wherein the processor is to generate updated correspondence data using the updated sets of printing parameters and the determined relative order (Paragraph [0068] describes the print data creation unit 35 to receive the half-tone data, arranged the data in the order to be used by the printer, and successively outputs them to the printer (determined relative order based on a printing characteristic of the printer)). 
With respect to Claims 10 and 15, arguments analogous to those presented for claim 1, are applicable.
With respect to Claim 11, Kaneko’312 shows a non-transitory computer readable storage medium according to claim 10, wherein the instructions stored on the non-transitory computer readable storage medium, when executed by the processor, cause the processor to: determine a number of colorant combinations in the initial correspondence data (Paragraph [0060] RGB dot matrix data includes a particular number of pixels and respective color gradations); compare the number of colorant combinations to a colorant combination limit (Paragraph [0060] compares the numbers of pixels with a limit to determine if the number of pixels is too large or too small on the bases of resolution); and generate updated sets of printing parameters if the number of colorant combinations in the initial correspondence data is greater than the colorant combination limit (Paragraph [0060] the number of pixels is changed by interpolation based on the comparison). 
 With respect to Claim 12, arguments analogous to those presented for claim 7, are applicable.
 With respect to Claim 13, arguments analogous to those presented for claim 8, are applicable.
With respect to Claim 14, Kaneko’312 shows a non-transitory computer readable storage medium according to claim 10, wherein the updated sets of printing parameters comprise fewer colorant combinations in total than are present in the initial correspondence data (Paragraph [0068] describes half-tone processing unit 34 generates half-tone data (colorant combination) that represents the color of each pixel (pixel location is a colorant combination characteristic) with fewer gradations than CMYKlClm).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morovic (US 2016/0057314) paragraphs [0034]-[0035], [0037] and [0039].
Bai (US 2018/0352111) paragraphs [0106]-[0108].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675